SECURITY AGREEMENT
(Senior)


THIS SECURITY AGREEMENT dated as of August 21, 2008 (this "Agreement"), is by
and between REMOTE KNOWLEDGE, INC., a Delaware corporation (the "Debtor"), and
SLW INTERNATIONAL, LLC, a Texas limited liability company ("Secured Party").


R E C I T A L S:


A.           Debtor has executed and delivered to Secured Party that certain
Senior Convertible Note in the original principal amount of $800,000.00 dated of
even date herewith (such promissory note, as the same may be renewed, extended,
increased, amended or modified from time to time, is referred to herein as the
"Note").


B.           Secured Party has conditioned its obligations under the Note upon,
among other things, the execution and delivery of this Agreement by Debtor.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I.


Security Interest


Section 1.1                                Security Interest.  Debtor hereby
grants to Secured Party a security interest in the following property, whether
now owned or existing or hereafter arising or acquired and wherever arising or
located (such property being hereinafter sometimes called the "Collateral"):


a)           all of its accounts, accounts receivable, contract rights, general
intangibles, chattel paper, instruments, documents, promissory notes, deposit
accounts, funds on deposit with Secured Party, investment property, investment
securities, financial assets, letter of credit rights, electronic chattel paper,
software, supporting obligations, payment intangibles, commercial tort claims
and all other personal property, whether now owned or hereafter acquired,
including without limitation, all lease receivables and note receivables, all
cash, notes, drafts and acceptances arising therefrom, all returned and
repossessed goods arising from or relating to any such accounts, or other
proceeds of any sale, lease or other disposition of inventory, all tradenames,
trademarks, patents and other licenses, and all proceeds (including insurance
proceeds) and products thereof;


b)           all of its inventory, whether now owned or hereafter acquired,
including, without limitation, all raw materials, goods in process, finished
goods and other tangible personal property held for sale or lease or furnished
or to be furnished under contracts for service or used or consumed in Debtor's
trade or business and all additions, accessions, substitutions, attachments and
replacements thereto and all contracts with respect thereto and all documents of
title evidencing or representing any part thereof and all products and proceeds
(including insurance proceeds) thereof; and


 
1

--------------------------------------------------------------------------------

 
c)           all of its machinery, equipment, rolling stock, furniture, fixtures
and personalty of every nature and description, whether now owned or hereafter
acquired, and all appurtenances, accessions and additions thereto and
substitutions and replacements therefor, wheresoever located, including all
tools, parts and accessories used in connection therewith, and all products and
proceeds thereof (including insurance proceeds).


All terms used herein that are defined in the Uniform Commercial Code as adopted
in the State of Texas shall have the meanings specified in the Uniform
Commercial Code as adopted by the State of Texas as in effect from time to time
(the "UCC").


Section 1.2)                                Obligations.  The Collateral shall
secure the following obligations, indebtedness, and liabilities (all such
obligations, indebtedness, and liabilities being hereinafter sometimes called
the "Obligations"):


a)           the obligations and indebtedness of Debtor to Secured Party
evidenced by the Note;


b)           all future advances by Secured Party to Debtor;


c)           the Obligations (as defined in the Note);


d)           all costs and expenses, including, without limitation, all
attorneys' fees and legal expenses, incurred by Secured Party to preserve and
maintain the Collateral, collect the obligations herein described, and enforce
this Agreement;


e)           all other obligations, indebtedness, and liabilities of Debtor to
Secured Party, now existing or hereafter arising, regardless of whether such
obligations, indebtedness, and liabilities are similar, dissimilar, related,
unrelated, direct, indirect, fixed, contingent, primary, secondary, joint,
several, or joint and several; and


f)           all extensions, renewals, and modifications of any of the foregoing
and all promissory notes given in extension, renewal or modification of any of
the foregoing.
 
 
ARTICLE II.
 
Representations and Warranties


To induce Secured Party to enter into this Agreement and the Note, Debtor
represents and warrants to Secured Party that:


 
2

--------------------------------------------------------------------------------

 
Section 2.1                                Title.  Debtor owns, and with respect
to Collateral acquired after the date hereof Debtor will own, the Collateral
free and clear of any lien, security interest, or other encumbrance other than
in favor of Muragai LLC, a Delaware corporation, as Lender Representative (as
defined in the Credit Agreement (hereinafter defined)) for the Lenders (as
defined in the Credit Agreement) (the “Junior Secured Party”) pursuant to that
certain Security Agreement dated as of even date herewith (the “Junior Security
Agreement”).  Secured Party, by its acceptance hereof, acknowledges that the
Junior Secured Party has a second priority security interest and liens in the
Collateral pursuant to the Junior Security Agreement.


Section 2.2                                Accounts.  Unless Debtor has given
Secured Party written notice to the contrary, whenever the security interest
granted hereunder attaches to an account, Debtor shall be deemed to have
represented and warranted to Secured Party as to each and all of its accounts
that (a) each account is genuine and is in all respects what it purports to be,
(b) each account represents the legal, valid, and binding obligation of the
account debtor evidencing indebtedness unpaid and owed by such account debtor
arising out of the performance of labor or services by Debtor or the sale or
lease of goods by Debtor, (c) the amount of each account represented as owing is
the correct amount actually and unconditionally owing except for normal trade
discounts granted in the ordinary course of business, and (d) no account is
subject to any offset, counterclaim, or other defense.


Section 2.3                                Financing Statements.  Except for
those in favor of Subordinated Lenders, no financing statement, security
agreement, or other lien instrument covering all or any part of the Collateral
is on file in any public office, except as may have been filed in favor of
Secured Party.


Section 2.4                                Jurisdiction of Organization; Legal
Name.  Debtor is a Delaware corporation.  Debtor's legal name set forth in its
Certificate of Incorporation filed with the Delaware Secretary of State, as
amended to date is: Remote Knowledge, Inc.  Debtor's organizational ID is
3679746.


Section 2.5                                Principal Place of Business.  The
principal place of business and chief executive office of Debtor, and the office
where Debtor keeps its books and records, is located at the address of Debtor
listed in the Note.


Section 2.6                                Location of Collateral.  All
inventory, machinery, and equipment of Debtor are located at the address of
Debtor listed in the Note.


Section 2.7                                Business Purpose.  The Collateral is
used, acquired and held exclusively for business purposes and no portion of the
Collateral is consumer goods.  The Obligations were incurred solely for business
purposes and not as a consumer-goods transaction or a consumer transaction.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III.
 
Covenants


Debtor covenants and agrees with Secured Party that until the Obligations are
paid and performed in full:


Section 3.1                                Maintenance.  Debtor shall maintain
the Collateral in good operating condition and repair and shall not permit any
waste or destruction of the Collateral or any part thereof.  Debtor shall not
use or permit the Collateral to be used in violation of any law or
inconsistently with the terms of any policy of insurance.  Debtor shall not use
or permit the Collateral to be used in any manner or for any purpose that would
impair the value of the Collateral or expose the Collateral to unusual risk.


Section 3.2                                Encumbrances.  Debtor shall not
create, permit, or suffer to exist, and shall defend the Collateral, against any
lien, security interest, or other encumbrance on the Collateral except the
security interest of Secured Party hereunder and the security interest of Senior
Lender, and shall defend Debtor's rights in the Collateral and Secured Party's
security interest in the Collateral against the claims of all persons and
entities.


Section 3.3                                Modification of Collateral.  Debtor
shall do nothing to impair the rights of Secured Party in the
Collateral.  Without the prior written consent of Secured Party, Debtor shall
not grant any extension of time for any payment with respect to the Collateral,
or compromise, compound, or settle any of the Collateral, or release in whole or
in part any person or entity liable for payment with respect to the Collateral,
or allow any credit or discount for payment with respect to the Collateral other
than normal trade discounts granted in the ordinary course of business, or
release any lien, security interest, or assignment securing the Collateral, or
otherwise amend or modify any of the Collateral.


Section 3.4                                Disposition of Collateral.  Debtor
shall not sell, lease, or otherwise dispose of the Collateral or any part
thereof without the prior written consent of Secured Party, except Debtor may
sell inventory in the ordinary course of business.


Section 3.5                                Further Assurances.  At any time and
from time to time, upon the request of Secured Party, and at the sole expense of
Debtor, Debtor shall promptly execute and deliver all such further instruments
and documents and take such further action as Secured Party may deem necessary
or desirable to preserve and perfect its security interest in the Collateral and
carry out the provisions and purposes of this Agreement.  Debtor shall promptly
endorse and deliver to Secured Party all documents, instruments, and chattel
paper that it now owns or may hereafter acquire which constitute Collateral or
relate to the Collateral.


Section 3.6                               Risk of Loss; Insurance.  Debtor shall
be responsible for any loss of or damage to the Collateral.  Debtor shall
maintain insurance on the Collateral as provided in the Note.


 
4

--------------------------------------------------------------------------------

 
Section 3.7                                Inspection.  Debtor shall permit
Secured Party and its representatives to examine or inspect the Collateral
wherever located and to examine, inspect, and copy Debtor's books and records at
any reasonable time and as often as Secured Party may desire all as further
provided in the Note.


Section 3.8                                Notification.  Debtor shall promptly
notify Secured Party of (a) any lien, security interest, encumbrance, or claim
made or threatened against the Collateral, and (b) any material change in the
Collateral, including, without limitation, any material damage to or loss of the
Collateral.


Section 3.9                               Organizational Changes.  Debtor shall
not, without the prior written consent of Secured Party, change its name,
identity, organizational structure or state of organization (including, without
limitation, through any merger or reorganization).  Debtor shall not do business
under any trade name, unless such trade name has been disclosed to Secured
Party.  Debtor shall not change its principal place of business, chief executive
office, or the place where it keeps its books and records unless it shall have
given Secured Party thirty (30) days prior written notice thereof and shall have
taken all action deemed necessary or desirable by Secured Party to cause its
security interest in the Collateral to be perfected with the priority required
by this Agreement.


Section 3.10                             Books and Records; Information.  Debtor
shall keep accurate and complete books and records of the Collateral and
Debtor's business and financial condition in accordance with generally accepted
accounting principles consistently applied.  Debtor shall from time to time at
the request of Secured Party deliver to Secured Party such information regarding
the Collateral and Debtor as Secured Party may request, including, without
limitation, lists and descriptions of the Collateral and evidence of the
identity and existence of the Collateral.  Debtor shall mark its books and
records to reflect the security interest of Secured Party under this Agreement.


Section 3.11                             Location of Collateral.  Debtor shall
not move any of its equipment, machinery, or inventory from the location
specified in Section 2.6 without the prior written consent of Secured Party.


Section 3.12                             Landlord Waivers or
Subordinations.  Debtor shall cause each landlord of real property leased by
Debtor to execute and deliver instruments satisfactory in form and substance to
Secured Party by which such landlord waives or subordinates its rights, if any,
in the Collateral.


ARTICLE IV.


Rights of Secured Party


Section 4.1                                Power of Attorney.  Debtor hereby
irrevocably constitutes and appoints Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the name of Debtor
or in its own name, upon the occurrence of an Event of Default, to take any and
all action and to execute any and all documents and instruments which Secured
Party at any time and from time to time deems necessary or desirable to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, Debtor hereby gives Secured Party the power and right on
behalf of Debtor and in its own name to do any of the following, without notice
to or the consent of Debtor:


 
5

--------------------------------------------------------------------------------

 
(a)           to demand, sue for, collect, or receive in the name of Debtor or
in its own name, any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral and, in connection
therewith, endorse checks, notes, drafts, acceptances, money orders, documents
of title, or any other instruments for the payment of money under the Collateral
or any policy of insurance;


(b)           to pay or discharge taxes, liens, security in­terests, or other
encumbrances levied or placed on or threatened against the Collateral;


(c)           to send requests for verification to account debtors and other
obligors;


(d)           (i) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Secured Party or as Secured Party shall
direct; (ii) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (iii) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications, and notices in connection
with accounts and other documents relating to the Collateral; (iv) to exchange
any of the Collateral for other property upon any merger, consolidation,
reorganization, recapitalization, or other readjustment of the issuer thereof
and, in connection therewith, deposit any of the Collateral with any committee,
depositary, transfer agent, registrar, or other designated agency upon such
terms as Secured Party may determine; (v) to insure, and to make, settle,
compromise, or adjust claims under any insurance policy covering any of the
Collateral; and (vi) to sell, transfer, pledge, make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Secured Party's option and Debtor's expense, at any time, or from time to
time, all acts and things which Secured Party deems necessary to protect,
preserve, or realize upon the Collateral and Secured Party's security interest
therein.


This power of attorney is a power coupled with an interest and shall be
irrevocable.  Secured Party shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Agreement, and shall not be liable
for any failure to do so or any delay in doing so.  Secured Party shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or in its capacity as attorney-in-fact
except acts or omissions resulting from its willful misconduct.  This power of
attorney is conferred on Secured Party to protect, preserve, and realize upon
its security interest in the Collateral.  Secured Party shall not be responsible
for any decline in the value of the Collateral and shall not be required to take
any steps to preserve rights against prior parties or to protect, preserve, or
maintain any security interest or lien given to secure the Collateral.


 
6

--------------------------------------------------------------------------------

 
Section 4.2                               Performance by Secured Party.  If
Debtor fails to perform or comply with any of its agreements contained herein,
Secured Party itself may, at its sole discretion, cause or attempt to cause
performance or compliance with such agreement and the expenses of Secured Party,
together with interest thereon at the Default Rate (as defined in the Note),
shall be payable by Debtor to Secured Party on demand and shall constitute
Obligations secured by this Agreement.  Notwithstanding the foregoing, it is
expressly agreed that Secured Party shall not have any liability or
responsibility for the performance of any obligation of Debtor under this
Agreement.


Section 4.3                                Assignment by Secured Party.  Secured
Party may from time to time assign the Obligations and any portion thereof and
the Collateral and any portion thereof, and the assignee shall be entitled to
all of the rights and remedies of Secured Party under this Agreement in relation
thereto.


Section 4.4                               Financing Statements.  Debtor
expressly authorizes Secured Party to file financing statements showing Debtor
as debtor covering all or any portion of the Collateral in such filing locations
as selected by Secured Party and authorizes, ratifies and confirms any financing
statement filed prior to the date hereof by Secured Party in any jurisdiction
showing Debtor as debtor covering all or any portion of the Collateral.


 
ARTICLE V.
 
Default
 


Section 5.1                                Events of Default.  The term "Event
of Default" shall mean an Event of Default as defined in the Note.


Section 5.2                                Rights and Remedies.  Upon the
occurrence of an Event of Default, Secured Party shall have the following rights
and remedies:


(a)           Secured Party may declare the Obligations or any part thereof
immediately due and payable, without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Debtor; provided, however, that upon the occurrence
of an Event of Default under clause (d) or (e) of the definition of AEvent of
Default@ contained in the Note, the Obligations shall become immediately due and
payable without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by Debtor.


(b)           In addition to all other rights and remedies granted to Secured
Party in this Agreement and in any other instrument or agreement securing,
evidencing, or relating to the Obligations or any part thereof, Secured Party
shall have all of the rights and remedies of a secured party under the
UCC.  Without limiting the generality of the foregoing, Secured Party may (i)
without demand or notice to Debtor, collect, receive, or take possession of the
Collateral or any part thereof and for that purpose Secured Party may enter upon
any premises on which the Collateral is located and remove the Collateral
therefrom or render it inoperable, and/or (ii) sell, lease, or otherwise dispose
of the Collateral, or any part thereof, in one or more parcels at public or
private sale or sales, at Secured Party's offices or elsewhere, for cash, on
credit, or for future delivery.  Upon the request of Secured Party, Debtor shall
assemble the Collateral and make it available to Secured Party at any place
designated by Secured Party that is reasonably convenient to Debtor and Secured
Party.  Debtor agrees that Secured Party shall not be obligated to give more
than ten (10) days written notice of the time and place of any public sale or of
the time after which any private sale may take place and that such notice shall
constitute reasonable notice of such matters.  Debtor shall be liable for all
expenses of retaking, holding, preparing for sale, or the like, and all
attorneys' fees, legal expenses, and all other costs and expenses incurred by
Secured Party in connection with the collection of the Obligations and the
enforcement of Secured Party's rights under this Agreement.  Secured Party may
apply the Collateral against the Obligations in such order and manner as Secured
Party may elect in its sole discretion.  Debtor shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay the Obligations in full.  Debtor waives all rights of
marshalling in respect of the Collateral.


 
7

--------------------------------------------------------------------------------

 
(c)           Secured Party may cause any or all of the Collateral held by it to
be transferred into the name of Secured Party or the name or names of Secured
Party's nominee or nominees.


(d)           Secured Party may exercise or cause to be exercised all voting
rights and corporate powers in respect of the Collateral.


(e)           On any sale of the Collateral, Secured Party is authorized (i) to
disclaim any warranty, express or implied, and (ii) to sell any of the
Collateral without any refurbishment or reconditioning thereof.  Debtor
acknowledges and agrees that the foregoing actions by Secured Party may reduce
the sales proceeds from any such sale of Collateral.
 
ARTICLE VI.
 
Miscellaneous
 


Section 6.1                                No Waiver; Cumulative Remedies.  No
failure on the part of Secured Party to exercise and no delay in exercising, and
no course of dealing with respect to, any right, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege.  The rights and remedies provided for in this Agreement are
cumulative and not exclusive of any rights and remedies provided by law.


Section 6.2                                Expenses.  Debtor will pay to Secured
Party all fees and expenses (including all legal fees and expenses) incurred by
Secured Party in connection with the enforcement of any of the provisions of
this Agreement or the enforcement of any of the Obligations, or any actual or
attempted sale, or any exchange, enforcement, collection, compromise or
settlement of any of the Collateral or receipt of the proceeds thereof, and for
the care of the Collateral and defending or asserting the rights and claims of
the Secured Party in respect thereof, by litigation or otherwise; and all such
fees and expenses shall be Obligations within the terms of this Agreement.


 
8

--------------------------------------------------------------------------------

 
Section 6.3                                Amendment.  The provisions of this
Agreement may be amended or waived only by an instrument in writing signed by
the parties hereto.


Section 6.4                                Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of Debtor and Secured
Party and their respective heirs, successors, and assigns, except that Debtor
may not assign any of its rights or obligations under this Agreement without the
prior written consent of Secured Party.


Section 6.5                                Notices.  All notices and other
communications provided for in this Agreement shall be given as provided in the
Note.


Section 6.6                               Applicable Law; Venue; Service of
Process.  This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas and the applicable laws of the United States of
America.  This Agreement has been entered into in Harris County, Texas, and it
shall be performable for all purposes in Harris County, Texas.  Any action or
proceeding against Debtor under or in connection with this Agreement or any
other Loan Document (as defined in the Note) may be brought in any state or
federal court in Harris County, Texas, and Debtor hereby irrevocably submits to
the nonexclusive jurisdiction of such courts and waives any objection it may now
or hereafter have as to the venue of any such action or proceeding brought in
such court or that such court in an inconvenient forum.  Nothing in this
Agreement or any other Loan Document shall affect the right of Secured Party to
serve process in any other manner permitted by law or shall limit the right of
Secured Party to bring any action or proceeding against Debtor or with respect
to any of the Collateral in any state or federal court in any other
jurisdiction.  Any action or proceeding by Debtor against Secured Party shall be
brought only in a court located in Harris County, Texas.


Section 6.7                                Headings.  The headings, captions,
and arrangements used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement.


Section 6.8                                Survival of Representations and
Warranties.  All representations and warranties made in this Agreement or in any
certificate delivered pursuant hereto shall survive the execution and delivery
of this Agreement, and no investigation by Secured Party shall affect the
representations and warranties or the right of Secured Party to rely upon them.


Section 6.9                               Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


 
9

--------------------------------------------------------------------------------

 
Section 6.10                               Waiver of Bond.  In the event Secured
Party seeks to take possession of any or all of the Collateral by judicial
process, Debtor hereby irrevocably waives any bonds and any surety or security
relating thereto that may be required by applicable law as an incident to such
possession, and waives any demand for possession prior to the commencement of
any such suit or action.


Section 6.11                                Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.


Section 6.12                               Obligations Absolute.  The
obligations of Debtor under this Agreement shall be absolute and unconditional
and, except upon payment and performance of the Obligations in full, shall not
be released, discharged, reduced, or in any way impaired by any circumstance
whatsoever, including, without limitation, any amendment, modification,
extension, or renewal of this Agreement, the Obligations, or any document or
instrument evidencing, securing, or otherwise relating to the Obligations, or
any release or subordination of collateral, or any waiver, consent, extension,
indulgence, compromise, settlement, or other action or inaction in respect of
this Agreement, the Obligations, or any document or instrument evidencing,
securing, or otherwise relating to the Obligations, or any exercise or failure
to exercise any right, remedy, power, or privilege in respect of the
Obligations.  Secured Party shall not have any liability or responsibility for
the performance of any obligation of Debtor under this Agreement.


Section 6.13                                NO ORAL AGREEMENTS.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.










[Remainder of Page Left Intentionally Blank]



 
10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.


DEBTOR:


REMOTE KNOWLEDGE, INC.,
a Delaware corporation


By:          ________________________________                                                                 
Randy S. Bayne, President




SECURED PARTY:


SLW INTERNATIONAL, LLC,
A Texas limited liability company




By:  ____________________________________                                                                        
Ricardo A. Gijon, Chief Financial Officer






































[SIGNATURE PAGE FOR SECURITY AGREEMENT]

